Citation Nr: 1632155	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-20 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a below-the-knee amputation of the left lower extremity, claimed as a result of negligence and lack of proper care; and, to include whether the condition that resulted in the amputation was secondary to the service-connected diabetes mellitus.  

2.  Entitlement to service connection for blood clots of the right lower extremity.

3.  Entitlement to service connection for blood clots of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Although the Veteran did not specifically claim service connection for the amputation and residuals therefrom, the Board has recharacterized the issue on the cover page of this decision to more appropriately reflect the Veteran's contentions and to include all possible theories of entitlement.  See, e.g., VA Form 9, received at the RO in June 2014.  

In this regard, the Veteran testified at his May 2016 travel board hearing that the condition which resulted in his left leg amputation is secondary to, and/or a complication of, his service-connected diabetes.  Although this medical issue should be addressed by an examiner in conjunction with his claim for compensation pursuant to 38 U.S.C.A. § 1151, the stand-alone issue of service connection for a left leg amputation is not currently before the Board.  The matter is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, which should include forwarding to the Veteran a claim form so that he can submit a formal claim of service connection for residuals of a left leg amputation.  

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a below-the-knee amputation of the left lower extremity, claimed as a result of negligence and lack of proper care; and, to include whether the condition that resulted in the amputation was secondary to the service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On May 17, 2016, during his travel board hearing at the RO before the undersigned Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issues of entitlement to service connection for blood clots of the right and left lower extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to service connection for blood clots of the right and left lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to service connection for blood clots of the right and left lower extremities, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for blood clots of the right and left lower extremities, and they are therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for blood clots of the right lower extremity is dismissed.  

The issue on appeal of entitlement to service connection for blood clots of the left lower extremity is dismissed.  


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 based on a lack of proper care and negligent treatment at a VA emergency room on September 24, 2010.  The Veteran asserts that this lack of proper care led to his left lower extremity amputation.  The Veteran also asserts that the condition which led to the amputation was a complication of, or secondary to, his service-connected diabetes mellitus.  

Service connection for type I diabetes mellitus was granted shortly after discharge from service.  Currently, the Veteran's service-connected diabetes is rated as 40 percent disabling; and, he has separate ratings assigned for peripheral neuropathy of all four extremities, secondary to the diabetes, with 20 percent ratings assigned for each lower extremity and 10 percent ratings assigned for each upper extremity.  

The record shows that the Veteran went to a VA emergency room (ER) for treatment on September 24, 2010.  He reported a one-week history of pain in his left ankle.  According to his hearing testimony, the Veteran told the ER doctor that he had been having trouble walking on his left foot, that it was discolored and swollen.  He did not think it was a sprained ankle because his toes hurt too.  He offered to take off his shoe to show the doctor, but she sent him for an x-ray instead; according to the Veteran's hearing testimony, the doctor had no interest in looking at his actual foot.  Hearing Transcript, p. 4.  The x-ray results showed only that the Veteran had mild degenerative changes.  

The VA nurse triage notes indicate that the Veteran had a past medical history of HTN, low back pain, bipolar disorder, and GERD, but there was no mention of his service-connected type I diabetes, or his service-connected lower extremity peripheral neuropathy.  The examining doctor noted a review of the Veteran's medication list, which included two types of injectable insulin; however, it is not clear from the record whether the doctor was aware of the Veteran's diabetes at the time of treatment.  

Examination revealed left ankle tenderness in the Achilles area on palpation, but no edema or neurovascular deficit was noted, and motor examination was normal.  The examiner indicated that old records and labs were reviewed, and the Veteran was sent home the same day in stable condition with a Percocet prescription and a final diagnosis of left ankle pain secondary to degenerative joint disease.  He was ordered to follow up with his primary care, and return if his symptoms worsened.  

According to his testimony, the doctor limited his assessment to the ankle, and did not address the Veteran's complaints of pain in the entire foot, including the toes, with discoloration and swelling of the foot.  Hearing Transcript, p. 4.  In this regard, the Veteran testified that he spent the next week or so taking the prescribed Percocet and other over-the-counter pain medications, but his pain persisted and he developed a gastrointestinal bleed from the medications.  Hearing Transcript, p. 5.  At about the time he finished his Percocet prescription, the pain in his left foot and leg became unbearable.  

He presented to a private hospital's emergency room (ER) on October 3, 2010 with a gastrointestinal bleed and severe pain in the left lower extremity, pain which had worsened over the prior two days (which is consistent with the timing of the end of his 10-day Percocet prescription).  He also presented with nausea and vomiting, diabetic ketoacidosis and had no insulin.  His left foot was cool to the touch and no dorsalis pedis or posterior tibialis pulse could be palpated.  Blood work and physical examination revealed a GI bleed, left leg acute limb ischemia, and diabetic ketoacidosis.  The records show that the Veteran's diabetic ketoacidosis was likely secondary to noncompliance with medication and dehydration.  He was admitted in critical condition and placed on a Heparin drip status post left angiogram which showed occlusion of the tibial artery just above the knee.  A catheter was placed in the popliteal artery above the knee and the Veteran was started on thrombolytic therapy.  After additional failed attempts, the Veteran underwent a below the knee amputation.  

The Veteran maintains that the VA doctor in September 2010 did not properly examine the Veteran when he presented with left ankle pain, particularly given his long history of diabetes; and, that the lack of proper care and/or negligent treatment resulted in the left leg amputation.  

The Veteran also maintains that the condition which ultimately resulted in the need to amputate the leg was secondary to the diabetes; and/or complications therefrom.  

A medical opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated prior to October 3, 2010 which have not already been secured.  

2.  With appropriate authorization, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal.  

3.  After completion of the above, schedule the Veteran for a VA examination by a physician who can adequately address the complications associated with the Veteran's diabetes mellitus and answer the following questions:  

(a)  Is the condition that ultimately resulted in the amputation of the left leg, as likely as not (a 50 percent or higher probability) secondary to (caused by), or a complication of, the service-connected diabetes mellitus?

(b)  Did the Veteran's left leg amputation, as likely as not, result from the treatment (or lack thereof) on September 24, 2010 at a VA Medical Center's ER, to include as a result of not properly diagnosing the Veteran's left ankle/foot condition?  

(c)  If the Veteran's left leg amputation is found to be an additional disability as a result of misdiagnosis on September 24, 2010, is such additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the treatment? 

(d)  In the course of the treatment from the VAMC on September 24, 2010, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in terms of assessing the Veteran's symptoms appropriately, given his history of diabetes and secondary peripheral neuropathy of the lower extremities?  

(e)  Was the proximate cause of the identified additional disability (left leg amputation) due to an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered the Veteran's condition on September 24, 2010 as being in relation to the diabetes and/or would a reasonable health care provider have been able to properly diagnose the Veteran's condition on September 24, 2010 under the same circumstances?

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  Next, review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the SOCs concerning the 38 U.S.C.A. § 1151 claim.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


